Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. Claims 1, 8, and 15 have been amended. No claims have been added or deleted. Claims 1-20 are subject to examination.

Response to Arguments
Applicant's arguments filed 06/01/2021, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "As conceded in the Office Action, "each single grid represent[ing] one 2-Dimension (2-D) Discrete Fourier Transform (DFT) vector" is a single beam for the layer … This is made explicit by the limitation that "N' > 1." Accordingly, the single beam of Kakishima does not comprise an "intermediate basis set" of "N' bases that are common among the one or more layers" where "N' > 1".

Examiner's Response:
The Examiner respectfully disagrees. The Kakishima reference teaches the amended limitations "select, from a full basis set comprising N bases for one or more layers, an intermediate basis set comprising N' bases that are common among the one or more layers … N' > 1." Kakishima teaches in Par. 0043 that “In FIG. 5, each single grid represents one 2-Dimension (2-D) Discrete Fourier Transform (DFT) vector. The DFT vector constitutes the pre-coder used for beamforming.” In other words each grid in Fig. 5 represents a beam and there are  (4X2X2=) 16 beams. These 16 beams (N') are common beams, selectable for layer 1 and layer 2, and Fig. 6 shows beam chosen for layer 1 and 2. The newly cited reference FAXER also teaches in Par. 0102 that “W.sub.1 is common between all layers of the multi-layer transmission while the second matrix factor (or second factor) W.sub.2 contains the layer-specific precoding”. Accordingly, the Examiner respectfully submits that the 16 beams in Fig. 5 of Kakishima teaches the limitation "N' > 1". By this rationale, Kakishima teaches the limitations, and therefore the rejection is maintained. See updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al. (Kakishima hereafter) (US 20200044702 A1) in view of FAXER et al. (FAXER hereafter) (US 20200228172 A1) and in further view of ZHANG et al. (ZHANG hereafter) (US 20210194654 A1).

Regarding claim 1, Kakishima teaches, A user equipment (UE), the UE comprising: 
a processor (Kakishima; UE 10, Par. 0033) configured to: 
select, from a full basis set comprising N bases (Kakishima; all of the beams, Par. 0044; In FIG. 5, each single grid represents one 2-Dimension (2-D) Discrete Fourier Transform (DFT) vector. The DFT vector constitutes the pre-coder used for beamforming, Par. 0043) for one or more layers (Kakishima; For layer 1 and layer 2, in Configs. 2-4, 4 beams may be selected from all of the beams used of the CSI-RSs transmission, Par. 0044), an intermediate basis set comprising N' bases (Kakishima; 4 beams may be selected, Par. 0044; Then, by W1, one or more sets of beams may be added in addition to the selected set of beams … W1 includes 16 beams in the pattern in total, Par. 0045-0046) that are common among the one or more layers (Kakishima; the W1 indicates a plurality of sets of the beams in each of the layers 1 and 2, Par. 0044); and 
select, from the selected intermediate basis set, a basis subset comprising Ml bases for each layer l of the one or more layers (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049); and 
a transceiver operably connected to the processor, the transceiver configured to transmit, to a base station (BS) (Kakishima; At step S104, the UE performs CSI reporting. The CSI reporting includes Precoding Matrix Indicators (PMIs) corresponding to W1 and W2, Par. 0036), information on indices of the N' bases included in the selected intermediate basis set (Kakishima; in the wideband beam selection scheme, in W1 … one beam in each set of beams may be further selected from beams of (0,0), (0,1), (1,0), (1,1), Par. 0058) and information on indices of the Ml bases included in the selected basis subsets (Kakishima; by W2 … beam combination 2 may be selected from beam combinations 0-4. For example, beams in the layer 2 of the beam combinations may be beams of (0,0), (0,O2), (O1,0), (0,2O2), Par. 0059; FIG. 11 is a diagram showing an example of beam combinations … a position of each beam is denoted as (x, y), Par. 0053), 
wherein N (Kakishima; Fig. 3; all of the beams used of the CSI-RSs transmission, Par. 0044), N' (Kakishima; W1 includes 16 beams in the pattern in total, Par. 0046 [Note that 16 includes oversampled beams]), and Ml (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049) are positive integers, N' < N, Ml < N', N' > 1 ([Note that Fig. 5 shows 16 beams, each grid represents 1 beam]), l E {0, 1 ..., v - 1} (Kakishima; As shown in FIG. 4, W1 is used to select beams (e.g., b1-b4 and b9-b12) from multiple beams (e.g., b1-b12) … W2 is used to further select a beam combination (e.g. b1 and b9), Par. 0040), and v is a rank value (Kakishima; rank 2 transmission needs a beam combination for two layers, Par. 0002).  
Although Kakishima reference teaches all of the beams in 2 dimensions (X, Y) and subband beam selection with W1 and W2 (Par. 0057), but fails to explicitly teach,
each of the N' bases corresponding to one of three dimensions.
rank corresponding to a number of the one or more layers.
However, in the same field of endeavor, FAXER teaches, 
each of the N' bases corresponding to one of three dimensions (FAXER; the said certain frequency-granularity corresponds to a wideband selection (that is, one selection for the entire bandwidth of the carrier) … if the said certain frequency-granularity corresponds to a wideband selection of W.sub.1, Par. 0097 [Note that each beam corresponds to X, Y, and f (carrier frequency)]; W.sub.1 is common between all layers of the multi-layer transmission while the second matrix factor (or second factor) W.sub.2 contains the layer-specific precoding, Par. 0102);
rank corresponding to a number of the one or more layers (FAXER; R is the number of transmission layers, i.e., the transmission rank, Par. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima to include the use of a frequency granularity as taught by FAXER in order to select multi-beam precoder (FAXER; Par. 0096).
Although Kakishima-FAXER teaches carrier frequency granularity for layer common beam selection, but fails to explicitly teach that there are beams for plurality of carriers. However, in the same field of endeavor, ZHANG teaches in Par. 0211, “the terminal device includes a quantity of simultaneously supported beams and/or a carrier aggregation capability parameter; the quantity of simultaneously supported beams is a quantity of simultaneously supported beams for any one carrier or a plurality of carriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER to include the use of plurality of carriers as taught by ZHANG in order to support carrier aggregation (ZHANG; Par. 0211).

Regarding claim 8, Kakishima teaches, A base station (BS), the BS comprising: 
a transceiver (Kakishima; the BS 20, Par. 0033) configured to receive, from a user equipment (UE) (Kakishima; At step S104, the UE performs CSI reporting. The CSI reporting includes Precoding Matrix Indicators (PMIs) corresponding to W1 and W2, Par. 0036), (i) information on indices of N' bases included in an intermediate basis set (Kakishima; in the wideband beam selection scheme, in W1 … one beam in each set of beams may be further selected from beams of (0,0), (0,1), (1,0), (1,1), Par. 0058) and (ii) for each layer l of one or more layers, information on indices of Ml bases included in a basis subset (Kakishima; by W2 … beam combination 2 may be selected from beam combinations 0-4. For example, beams in the layer 2 of the beam combinations may be beams of (0,0), (0,O2), (O1,0), (0,2O2), Par. 0059; FIG. 11 is a diagram showing an example of beam combinations … a position of each beam is denoted as (x, y), Par. 0053); and 
a processor operably connected to the transceiver, the processor configured to determine Ml bases for each layer l of the one or more layers based on the received information on the indices of the N' bases included in the intermediate basis set and the received information on the indices of the Ml bases included in the basis subsets (Kakishima; At step S105, the BS 20 performs precoding for a downlink signal(s) to be transmitted using the received PMIs (W1 and W2) and transmits the precoded downlink signal to the UE 10, Par. 0037; As shown in FIG. 4 … a beam combination (e.g. b1 and b9), Par. 0040), 
wherein the N' bases in the intermediate basis set (Kakishima; 4 beams may be selected, Par. 0044; Then, by W1, one or more sets of beams may be added in addition to the selected set of beams … W1 includes 16 beams in the pattern in total, Par. 0045-0046) are common among the one or more layers (Kakishima; the W1 indicates a plurality of sets of the beams in each of the layers 1 and 2, Par. 0044) and are selected from a full basis set comprising N bases (Kakishima; beams may be selected from all of the beams used of the CSI-RSs transmission, Par. 0044; In FIG. 5, each single grid represents one 2-Dimension (2-D) Discrete Fourier Transform (DFT) vector. The DFT vector constitutes the pre-coder used for beamforming, Par. 0043), 
wherein the Ml bases in the basis subset for each layer l of the one or more layers are selected from the intermediate basis set (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049), and 
wherein N (Kakishima; Fig. 3; all of the beams used of the CSI-RSs transmission, Par. 0044), N' (Kakishima; W1 includes 16 beams in the pattern in total, Par. 0046), and Ml (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049) are positive integers, N' < N, Ml < N', N' > 1 ([Note that Fig. 5 shows 16 beams, each grid represents 1 beam]), l E {0, 1 ..., v - 1} (Kakishima; As shown in FIG. 4, W1 is used to select beams (e.g., b1-b4 and b9-b12) from multiple beams (e.g., b1-b12) … W2 is used to further select a beam combination (e.g. b1 and b9), Par. 0040), and v is a rank value (Kakishima; rank 2 transmission needs a beam combination for two layers, Par. 0002).  
Although Kakishima reference teaches beams in 2 dimensions (X, Y) and subband beam selection with W1 and W2 (Par. 0057), but fails to explicitly teach,
each of the N' bases corresponding to one of three dimensions.
rank corresponding to a number of the one or more layers.
However, in the same field of endeavor, FAXER teaches, 
each of the N' bases corresponding to one of three dimensions (FAXER; the said certain frequency-granularity corresponds to a wideband selection (that is, one selection for the entire bandwidth of the carrier) … if the said certain frequency-granularity corresponds to a wideband selection of W.sub.1, Par. 0097 [Note that each beam corresponds to X, Y, and f (carrier frequency)]; W.sub.1 is common between all layers of the multi-layer transmission while the second matrix factor (or second factor) W.sub.2 contains the layer-specific precoding, Par. 0102);
rank corresponding to a number of the one or more layers (FAXER; R is the number of transmission layers, i.e., the transmission rank, Par. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima to include the use of a frequency granularity as taught by FAXER in order to select multi-beam precoder (FAXER; Par. 0096).
Although Kakishima-FAXER teaches carrier frequency granularity for layer common beam selection, but fails to explicitly teach that there are beams for plurality of carriers. However, in the same field of endeavor, ZHANG teaches in Par. 0211, “the terminal device includes a quantity of simultaneously supported beams and/or a carrier aggregation capability parameter; the quantity of simultaneously supported beams is a quantity of simultaneously supported beams for any one carrier or a plurality of carriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER to include the use of plurality of carriers as taught by ZHANG in order to support carrier aggregation (ZHANG; Par. 0211).

Regarding claim 15, Kakishima teaches, A method for operating a user equipment (UE), the method comprising:
selecting, from a full basis set comprising N bases (Kakishima; all of the beams, Par. 0044; In FIG. 5, each single grid represents one 2-Dimension (2-D) Discrete Fourier Transform (DFT) vector. The DFT vector constitutes the pre-coder used for beamforming, Par. 0043) for one or more layers (Kakishima; For layer 1 and layer 2, in Configs. 2-4, 4 beams may be selected from all of the beams used of the CSI-RSs transmission, Par. 0044), an intermediate basis set comprising N' bases (Kakishima; 4 beams may be selected, Par. 0044; Then, by W1, one or more sets of beams may be added in addition to the selected set of beams … W1 includes 16 beams in the pattern in total, Par. 0045-0046) that are common among the one or more layers (Kakishima; the W1 indicates a plurality of sets of the beams in each of the layers 1 and 2, Par. 0044); and 
selecting, from the selected intermediate basis set, a basis subset comprising Ml bases for each layer l of the one or more layers (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049); and 
transmitting, to a base station (BS) (Kakishima; At step S104, the UE performs CSI reporting. The CSI reporting includes Precoding Matrix Indicators (PMIs) corresponding to W1 and W2, Par. 0036), information on indices of the N' bases included in the selected intermediate basis set (Kakishima; in the wideband beam selection scheme, in W1 … one beam in each set of beams may be further selected from beams of (0,0), (0,1), (1,0), (1,1), Par. 0058) and information on indices of the Ml bases included in the selected basis subsets (Kakishima; by W2 … beam combination 2 may be selected from beam combinations 0-4. For example, beams in the layer 2 of the beam combinations may be beams of (0,0), (0,O2), (O1,0), (0,2O2), Par. 0059; FIG. 11 is a diagram showing an example of beam combinations … a position of each beam is denoted as (x, y), Par. 0053), 
wherein N (Kakishima; Fig. 3; all of the beams used of the CSI-RSs transmission, Par. 0044), N' (Kakishima; W1 includes 16 beams in the pattern in total, Par. 0046), and Ml (Kakishima; as shown in FIG. 8, W2 may select one combination from 16 combinations, Par. 0051; a beam combination consists of a beam in the layer 1 and a beam in the layer 2, Par. 0049) are positive integers N' < N, Ml < N', N' > 1 ([Note that Fig. 5 shows 16 beams, each grid represents 1 beam]), l E {0, 1 ..., v - 1} (Kakishima; As shown in FIG. 4, W1 is used to select beams (e.g., b1-b4 and b9-b12) from multiple beams (e.g., b1-b12) … W2 is used to further select a beam combination (e.g. b1 and b9), Par. 0040), and v is a rank value (Kakishima; rank 2 transmission needs a beam combination for two layers, Par. 0002).  
Although Kakishima reference teaches all of the beams in 2 dimensions (X, Y) and subband beam selection with W1 and W2 (Par. 0057), but fails to explicitly teach,
each of the N' bases corresponding to one of three dimensions.
rank corresponding to a number of the one or more layers.
However, in the same field of endeavor, FAXER teaches, 
each of the N' bases corresponding to one of three dimensions (FAXER; the said certain frequency-granularity corresponds to a wideband selection (that is, one selection for the entire bandwidth of the carrier) … if the said certain frequency-granularity corresponds to a wideband selection of W.sub.1, Par. 0097 [Note that each beam corresponds to X, Y, and f (carrier frequency)]; W.sub.1 is common between all layers of the multi-layer transmission while the second matrix factor (or second factor) W.sub.2 contains the layer-specific precoding, Par. 0102);
rank corresponding to a number of the one or more layers (FAXER; R is the number of transmission layers, i.e., the transmission rank, Par. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima to include the use of a frequency granularity as taught by FAXER in order to select multi-beam precoder (FAXER; Par. 0096).
Although Kakishima-FAXER teaches carrier frequency granularity for layer common beam selection, but fails to explicitly teach that there are beams for plurality of carriers. However, in the same field of endeavor, ZHANG teaches in Par. 0211, “the terminal device includes a quantity of simultaneously supported beams and/or a carrier aggregation capability parameter; the quantity of simultaneously supported beams is a quantity of simultaneously supported beams for any one carrier or a plurality of carriers”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER to include the use of plurality of carriers as taught by ZHANG in order to support carrier aggregation (ZHANG; Par. 0211).

Regarding claim 2 and claim 16, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1 and The method of Claim 15 respectively, wherein: 
the processor is further configured to determine a channel state information (CSI) report, the transceiver is further configured to transmit the CSI report to the BS (Kakishima; As shown in FIG. 2, at step S101, the BS 20 transmits codebook configuration information to the UE 10 … At step S104, the UE performs CSI reporting, Par. 0033 - 0036), and the CSI report includes: 
a rank indicator (RI) indicating the rank value v (Kakishima; the CSI reporting may include a Rank Indicator (RI), Par. 0036), and 
a pre-coding matrix indicator (PMI) indicating the indices of the N' bases (Kakishima; in the wideband beam selection scheme, in W1 … one beam in each set of beams may be further selected from beams of (0,0), (0,1), (1,0), (1,1), Par. 0058) included in the selected intermediate basis set and the indices of the M bases (Kakishima; by W2 … beam combination 2 may be selected from beam combinations 0-4. For example, beams in the layer 2 of the beam combinations may be beams of (0,0), (0,O2), (O1,0), (0,2O2), Par. 0059; FIG. 11 is a diagram showing an example of beam combinations … a position of each beam is denoted as (x, y), Par. 0053) included in the selected basis subsets (Kakishima; The CSI reporting includes Precoding Matrix Indicators (PMIs) corresponding to W1 and W2, Par. 0036 & FAXER; The parameters of the precoder are then sent to the network node 320 in a CSI feedback report, Par. 0136). 
 The rational and motivation for adding this teaching of FAXER is the same as for Claim 1.

Regarding claim 9, Kakishima-FAXER-ZHANG teaches, The BS of Claim 8, wherein: 
the transceiver is further configured to receive a channel state information (CSI) report from the UE (Kakishima; As shown in FIG. 2, at step S101, the BS 20 transmits codebook configuration information to the UE 10 … At step S104, the UE performs CSI reporting, Par. 0033 - 0036), and 
the CSI report includes: 
a rank indicator (RI) indicating the rank value v (Kakishima; the CSI reporting may include a Rank Indicator (RI), Par. 0036), and 
a pre-coding matrix indicator (PMI) indicating the indices of the N' bases (Kakishima; in the wideband beam selection scheme, in W1 … one beam in each set of beams may be further selected from beams of (0,0), (0,1), (1,0), (1,1), Par. 0058) included in the selected intermediate basis set and the indices of the Ml  bases (Kakishima; by W2 … beam combination 2 may be selected from beam combinations 0-4. For example, beams in the layer 2 of the beam combinations may be beams of (0,0), (0,O2), (O1,0), (0,2O2), Par. 0059; FIG. 11 is a diagram showing an example of beam combinations … a position of each beam is denoted as (x, y), Par. 0053) included in the selected basis subsets (Kakishima; The CSI reporting includes Precoding Matrix Indicators (PMIs) corresponding to W1 and W2, Par. 0036 & FAXER; The parameters of the precoder are then sent to the network node 320 in a CSI feedback report, Par. 0136). 
 The rational and motivation for adding this teaching of FAXER is the same as for Claim 1.


Claim 3-4, 6-7, 10-11, 13-14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima-FAXER-ZHANG in further view of PARK et al. (PARK hereafter) (US 20200007205 A1).

Regarding claim 3 and claim 17, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1 and The method of Claim 15 respectively. 
	Kakishima-FAXER-ZHANG fail to explicitly teach,
wherein the processor is configured to determine a value of N' based on higher layer signaling received by the transceiver from the BS.
However, in the same field of endeavor, PARK teaches,
wherein the processor is configured to determine a value of N' based on higher layer signaling received by the transceiver from the BS (PARK; a beam group may be configured like [k.sub.1-q.sub.'1O.sub.1 k.sub.1-p.sub.2 k.sub.1-p.sub.1 k.sub.1 k.sub.1+p.sub.1 k.sub.1+p.sub.2 k.sub.1+q.sub.'1O.sub.1] In this case, q1, p1 and p2 may be previously agreed or may be configured in a UE by a base station through higher layer signaling, Par. 0262).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).

Regarding claim 4, claim 11, and claim 18, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively. 
	Kakishima-FAXER-ZHANG fail to explicitly teach,
	wherein a value of N' is fixed according to a predetermined configuration.
	However, in the same field of endeavor, PARK teaches,
wherein a value of N' is fixed according to a predetermined configuration (PARK; a beam group may be configured like [k.sub.1-q.sub.'1O.sub.1 k.sub.1-p.sub.2 k.sub.1-p.sub.1 k.sub.1 k.sub.1+p.sub.1 k.sub.1+p.sub.2 k.sub.1+q.sub.'1O.sub.1] In this case, q1, p1 and p2 may be previously agreed, Par. 0262).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).

Regarding claim 6, claim 13, and claim 20, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively.
	Kakishima-FAXER-ZHANG fail to explicitly teach,
wherein the full basis set is a set of discrete Fourier transform (DFT) vectors {Wr+no: n E {0,1, ..., (N - 1)}}, 
where 0 is an oversampling factor for the set of DFT vectors, r E {0,1, .., 0 - 1} is an index of a first DFT vector in the set of DFT vectors, and Wk = [1 ej2pik/ON … ej2pik(N-1)/ON ] is a DFT vector.
	However, in the same field of endeavor, PARK teaches,
wherein the full basis set is a set of discrete Fourier transform (DFT) vectors {Wr+no: n E {0,1, ..., (N - 1)}}, 
where 0 is an oversampling factor for the set of DFT vectors, r E {0,1, .., 0 - 1} is an index of a first DFT vector in the set of DFT vectors, and Wk = [1 ej2pik/ON … ej2pik(N-1)/ON ] is a DFT vector (PARK; Equation 14; 2D discrete Fourier transform (DFT) beam to be applied to a 2D antenna array within one panel may be defined like Equation 14 … In this case, m1 and m2 correspond to the 1D-DFT codebook indices of the first and the second domains, respectively. Furthermore, N1 and N2 correspond to the number of antenna ports for each polarization of each of the 1.sup.st dimension and the 2.sup.nd dimension, respectively, in a panel. o1 and o2 correspond to oversampling factors of the 1.sup.st dimension and the 2.sup.nd dimension, respectively, in the panel, Par. 0251 - 0252).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).

Regarding claim 7, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1. 
	Kakishima-FAXER-ZHANG fail to explicitly teach,
	wherein a value of Ml for each of the basis subsets is determined based on configuration information received from the BS.
	However, in the same field of endeavor, PARK teaches,
wherein a value of Ml for each of the basis subsets is determined based on configuration information received from the BS (PARK; Rank 1 and/or 2 codebook may be configured as a universal set or subset of the above-described beam group, Par. 0264; a base station may configure a codebook having a different W2 size in a UE, Par. 0296).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).

Regarding claim 10, Kakishima-FAXER-ZHANG teaches, The BS of Claim 8. 
	Kakishima-FAXER-ZHANG fails to explicitly teach,
wherein the transceiver is configured to transmit higher layer signaling indicating a value of N' to the UE.
However, in the same field of endeavor, PARK teaches,
wherein the transceiver is configured to transmit higher layer signaling indicating a value of N' to the UE (PARK; a beam group may be configured like [k.sub.1-q.sub.'1O.sub.1 k.sub.1-p.sub.2 k.sub.1-p.sub.1 k.sub.1 k.sub.1+p.sub.1 k.sub.1+p.sub.2 k.sub.1+q.sub.'1O.sub.1] In this case, q1, p1 and p2 may be previously agreed or may be configured in a UE by a base station through higher layer signaling, Par. 0262).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).

Regarding claim 14, Kakishima-FAXER-ZHANG teaches, The BS of Claim 8. 
Kakishima-FAXER-ZHANG fail to explicitly teach,
wherein a value of Ml  for each of the basis subsets  is indicated in configuration information transmitted by the transceiver to the UE.
However, in the same field of endeavor, PARK teaches,
wherein a value of Ml  for each of the basis subsets  is indicated in configuration information transmitted by the transceiver to the UE (PARK; Rank 1 and/or 2 codebook may be configured as a universal set or subset of the above-described beam group, Par. 0264; a base station may configure a codebook having a different W2 size in a UE, Par. 0296).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of higher layer signaling as taught by PARK in order to configure UE (PARK; Par. 0262).  


Claim 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima-FAXER-ZHANG in further view of LI et al. (LI hereafter) (US 20200195333 A1).
  
Regarding claim 5 and claim 19, Kakishima-FAXER-ZHANG teaches, The UE of Claim 1 and The method of Claim 15 respectively. 
	Kakishima-FAXER-ZHANG fail to explicitly teach,
wherein the transceiver is further configured to transmit information about a value of N' to the BS.  
	However, in the same field of endeavor, LI teaches,
wherein the transceiver is further configured to transmit information about a value of N' to the BS (LI; The number of beams referred to herein … may be suggested by the mobile station to the base station, Par. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of beam selection method by mobile station as taught by LI in order to directly select the leading beam and the combined beam (LI; Par. 0046).

Regarding claim 12, Kakishima-FAXER-ZHANG teaches, The BS of Claim 8. 
	Kakishima-FAXER-ZHANG fail to explicitly teach,
wherein the transceiver is further configured to receive information about a value of N' from the UE
	However, in the same field of endeavor, LI teaches,
wherein the transceiver is further configured to receive information about a value of N' from the UE (LI; The number of beams referred to herein … may be suggested by the mobile station to the base station, Par. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kakishima-FAXER-ZHANG to include the use of beam selection method by mobile station as taught by LI in order to directly select the leading beam and the combined beam  (LI; Par. 0046).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416